Citation Nr: 0407862	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for gum disease.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).




FINDING OF FACT

Residuals of gum disease are of service origin.   


CONCLUSION OF LAW

Residuals of gum disease were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2003).

The Board notes that the claims folder had to be rebuilt as a 
result of the original being lost.  

In January 1999, the veteran requested service connection for 
gum disease.  In support of his claim, the veteran submitted 
a January 1999 letter from his private physician, T. M., 
D.D.S. 

In his letter, Dr. M. noted that he had performed surgery on 
the veteran in the summer of 1945.  He observed that the 
veteran had sustained a bilateral fracture of the mandible 
and that an open reduction was done.  He stated that the 
surgery was performed at the Beaumont Army Medical Center and 
that the healing process was uneventful.  He indicated that 
the veteran contracted a disease of the lower gums as a 
result.

The veteran was afforded a VA examination in May 2000.  At 
the time of the examination, the veteran was noted to have 
suffered bilateral fractures in 1945.  An open reduction was 
performed and one tooth was lost as a result of the 
extraction, tooth #27.

Physical examination revealed no functional impairment due to 
loss of motion or masticatory loss.  There was no limitation 
of interincisal range of motion or lateral excursion.  The 
veteran had advanced bone loss in the maxilla and mandible.  
The veteran was noted to have replacement and did not desire 
any dental work.  A diagnosis of loss of tooth #27 due to 
fracture of mandible was rendered.  

In a May 1999 rating determination, the RO assigned a 
noncompensable evaluation for a fracture of the mandible.  

In a September 2000 letter, W. M., D.D.S., indicated that the 
veteran had been edentulous since 1965, wearing upper and 
lower full dentures.  He noted that after approximately 25 
years of recession it had become evident that the lower 
denture had quite a depletion of bony ridge.  He reported 
that he was requesting ridge augmentation or endosseous 
implants to restore the veteran's lower ridge.  

In a December 2001 letter, the veteran's sister indicated 
that his gums were in bad condition and easily bled following 
his return from the service.  She noted that the veteran had 
told her many times that they would not treat his gums for 
any disease and would pull his teeth.  In an undated letter, 
also received in December 2001, G. A., indicated that he had 
known the veteran since 1946.  He stated that he knew for a 
fact that the veteran suffered much pain caused from diseased 
gums he contracted while his broken jaws were wired closed in 
the Navy.  

In a December 2001 letter, Dr. M. reported that the veteran 
had been wearing maxillary and mandibular full dentures since 
the mid-fifties.  His noted that his lower dentures had been 
causing prolonged problems for years.  He indicated that his 
recommendation would be ridge augmentation or endosseous 
implants, which would create a more adequate mandibular 
ridge.  

Reports of a September 1999 pathology report, received in 
March 2002, revealed a traumatic (irritation) fibroma in the 
gingival tissue biopsy and a polarizable foreign material 
with intramediary foreign body granulomatous reaction in the 
mandibular bone biopsy.  

Service medical records forwarded by the veteran reveal that 
he was hospitalized with disease not due to his own 
misconduct in October 1945.

In November 2002, the Board requested additional development 
with regard to the veteran's claim, to include a VA 
examination, with the examiner being requested to offer an 
opinion as to whether it was at least as likely as not that 
the veteran currently had gum disease or residual of gum 
disease that was related to his period of service or to his 
service-connected residuals of a mandible fracture.  

In March 2003, the veteran was afforded the requested VA 
examination.  The examiner noted that the material contained 
in the claims folder contained a minimal amount of factual 
information.  The examiner indicated that there was no 
functional impairment due to loss of motion.  The veteran 
reported a significant loss of function due to loosened 
dentures which he attributed to bone loss.  The veteran's 
teeth were noted to all be missing.  The veteran was totally 
edentulous.  The masticatory surfaces were prosthetically 
replaced with functional service which the veteran felt was 
totally inadequate.  There was no loss of palatal bone; 
however, both the maxilla exhibited advanced atrophic 
degeneration and there was radiographically depicted evidence 
of advanced antral preamatization bilaterally.  A diagnosis 
of total edentulism with bilateral atrophic degeneration of 
the maxilla and mandible was rendered.  

The examiner indicated that both he and another physician had 
reviewed the entire claims folder.  He noted that from the 
minimal amount of factual information which could be gleaned 
from the compilation of reassembled materials it was deemed 
unclear as to whether or not the total loss of teeth was or 
was not the result of oral fixation made necessary by the 
traumatic blows to the face.  That is to say, the veteran's 
case materials were not taken as conclusive proof of his 
allegation; however, on the other hand there was found no 
factual evidence to totally refute said allegations.  

The examiner indicated that it did seem pertinent to document 
the few factual bits of information which were located.

1.  On July 15, 1943, the veteran entered service and was 
accepted free of bodily defects.

2.  On October 3, 1945, he was transferred this date for 
treatment.

3.  On October 11, 1945, he was hospitalized with disease not 
due to own conduct.

4.  On October 11, 1945, an entry regarding Professional 
Qualifications, Conduct, and More, noted that "Patient in 
Hospital".

5.  Examination/history taken May 2000, is consistent with 
the basic thrust of the veteran's correspondence 

6.  A radiographic report of May 17, 2000, addressed 
"Multiple old nasal bone fractures".  

7.  A postal card correspondence dated March 3, 1947, could 
well confirm that this veteran was pursuing the matter of his 
injuries at this early date.  

As to whether it was at least as likely as not that the 
veteran had gum disease or residual gum disease related to 
his period of active duty service or to his service-connected 
residual of fractured mandible, the examiner stated that the 
answer was "no".  The examiner stated that by definition, 
there is cessation of "periodontal disease" (peri = 
"around"; odont = tooth) upon removal of all teeth.  The 
examiner noted that the primary destructive effect thereof 
(in bone loss) does remain.  

The examiner stated that there was no factual information nor 
evidence in the reassembled materials which would contradict 
or refute the allegations of the veteran.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for residuals of gum disease.  The 
Board is aware of the March 2003 VA examiner's opinion that 
the veteran did not have gum disease or residual gum disease 
related to his period of active duty service or to his 
service-connected residual of fractured mandible.  He noted 
that by definition, there is cessation of "periodontal 
disease" (peri = "around"; odont = tooth) upon removal of 
all teeth.  However, in his January 1999 letter, Dr. M. 
opined that the veteran contracted a disease of the lower 
gums as a result of the fractured jaw and the subsequent 
surgery.  It is also pertinent to note that  the record shows 
that the veteran was seen for a disease not due to his own 
misconduct while on active duty.  

The Board also notes that the March 2003 VA examiner's final 
conclusion, while going against the claim, was somewhat 
equivocal in that the clinician initially observed that from 
the minimal amount of factual information which could be 
gleaned from the compilation of reassembled materials it was 
unclear as to whether or not the total loss of teeth was or 
was not the result of oral fixation made necessary by the 
traumatic blows to the face.  Moreover, the latter half of 
the examiner's opinion indicating that the primary 
destructive effect (in-bone loss) remained, demonstrates that 
the veteran's gum disease did cause the current bone loss.  

The Board finds that the evidence is at least equipoise as to 
whether the veteran currently has residuals of gum disease as 
a result of in-service trauma.  Thus, with application of the 
benefit of the doubt rule, service connection for residuals 
of gum disease is warranted.  


ORDER

Service connection for residuals of gum disease is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



